DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/24/2022 has been entered.
Response to Amendment
The amendments filed on 6/24/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenemann (US Pub No. 2014/0103374) in view of Kim (US Pub No. 2017/0054082)
	Regarding Claims 1, Koenemann et al. teaches a naphthalenebenzimidazoles compound [See below, see page 24]
In the claims, R9 is phenyl, R8 is hydrogen, R10 is hydrogen, and R3-R4 is hydrogen


    PNG
    media_image1.png
    168
    96
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    489
    media_image2.png
    Greyscale



	Koenemann et al. is silent on the values of R8 is a phenyl which carries 1 or 2 cyano groups.
	Koenemann et al. teaches in para. 65, an generic formula II for the compound in the table, where the R is an aryl group, with any desired substituents [0067] such as a cyano group [0165], and n is 0 to 10 [0066], and X is a chemical bond [0066].
	Kim et al. teaches the phenyl substituents which comprises cyano groups [Para. 102, see 3-1 to 3-9], where is the cyano group is taught as providing improved thermal stability electric characteristics, as well as improved lifespan and efficiency [0174].
	Since modified Koenemann et al. is concerned about providing a compound with higher stability [0020] and the phenyl groups can be substituted with a cyano group, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply a cyano group to the phenyl group of Koenemann et al. as shown by Kim et al. in order to provide a compound with improved thermal stability, lifespan, and efficiency [0174].
	Regarding Claim 6, within the combination above, modified Koenemann et al. teaches a color converter [0038] for converting light emitted from a blue LED [0188, 0012] with a center wavelength of emission of 400 nm to 500 nm overlapping between 400 nm and 480 nm into light of a second longer wavelength [0240, 0237-0240, 0247]], the color converter comprising the compound according to claim 1 [Abstract].
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
	Regarding Claim 7, within the combination above, modified Koenemann et al. teaches a color converter, comprising: in a polymeric matrix [0049], at least one compound  according to claim 5 as a fluorescent colorant [0188] and at least one further organic fluorescent colorant which is selected from the group consisting of:
	(a) an organic orange fluorescent colorant having a maximum emission in the wavelength range of 540 to less than 600 nm and a mixture thereof and (b) an organic red fluorescent colorant having a maximum emission in the wavelength range of 600 to 670 nm and a mixture thereof [0245, 0190-0195]
	Regarding Claim 13, within the combination above, modified Koenemann et al. teaches wherein the polymeric matrix consists essentially of polystyrene [0049].
	Regarding Claim 14, within the combination above, modified Koenemann et al. teaches a method, comprising converting light generated by a blue LED [0011-0013] with a center wavelength of emission between 400 nm and 480 nm to provide white light using the color converter according to claim 7  [0011-0013, 0434].
	Regarding Claim 15, within the combination above, modified Koenemann et al. teaches a lighting device, comprising (i) at least one LED selected from the group consisting of a blue LED with a center wavelength of emission from 400 nm to 480 nm and a white LED having a correlated color temperature between 3 000 K and 20 000 K [0432] and (ii) at least one color converter according to claim 7  wherein the at least one color converter is in a remote arrangement from the at least one LED [0434, 0010-0014].
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenemann (US Pub No. 2014/0103374) in view of Kim (US Pub No. 2017/0054082) as applied above in addressing claim 7, in further view of Choi (Dyes and Pigments 90 (2011) 82-88)
	Regarding Claim 8, within the combination above, modified Koenemann et al. is silent on wherein the organic orange fluorescent colorant is selected from the group consisting of (a.1), (a.2), or (a.3).
	Choi et al. teaches the use of perylene dyes used to provide superior spectral properties and less light scattering, with sufficient thermal stability [Abstract], where the compound can be compound 1 [top left of page 84].
	Since modified Koenemann et al. teaches the use of dyes made of perylene compounds [0191-0195], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the dyes of modified Koenemann et al. with the dye of Choi et al. in order to provide a dye with superior spectral properties and less light scattering [Abstract].
	Within the combination above, modified Koenemann et al. teaches formula III. 1
	Regarding Claim 9, within the combination above, modified Koenemann et al. is silent on the compounds of claim 9.
	Choi et al. teaches the use of perylene dyes used to provide superior spectral properties and less light scattering, with sufficient thermal stability [Abstract], where the compound can be compound 1 [top left of page 84].
	Since modified Koenemann et al. teaches the use of dyes made of perylene compounds [0191-0195], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the dyes of modified Koenemann et al. with the dye of Choi et al. in order to provide a dye with superior spectral properties and less light scattering [Abstract].
	Within the combination above, modified Koenemann et al. teaches formula III. 1
	Regarding Claim 10, within the combination above, modified Koenemann et al. teaches formula V [page 27, top left of page, 0197]. 
	Regarding Claim 11, within the combination above, modified Koenemann et al. teaches the compound of compound of V.1 [0197].
	Regarding Claim 12, within the combination above, modified Koenemann et al. teaches compound I-A, III.1, and V.1 [0188, See rejection above].
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koenemann (US Pub No. 2014/0103374) in view of Kim (US Pub No. 2017/0054082) as applied above in addressing claim 7, in further view of Ivanovici (WO2015/019270)
	Regarding Claim 16, within the combination above, modified Koenemann et al. teaches  a device producing electric power upon illumination, the device comprising
	a photovoltaic cell [0239] and the color converter according to claim 7 [0434, 0245, 0190-0195] and silent on where wherein at least a part of the light not absorbed by the photovoltaic cell is absorbed by the color converter.
	Ivanovici et al. teaches a device producing electric power upon illumination comprising a photovoltaic cell and the color converter as defined herein, where at least a part of the light not absorbed by the photovoltaic cell is absorbed by the color converter [Page 9, line 1-5].
	Since Koenemann teaches the use of a PV cell with a color converter, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the device of Koenemann et al. with the device of Ivanovici et al as it is merely the selection of a conventional PV cell/color converter configuration in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
Koenemann et al. teaches in para. 65, an generic formula II for the compound in the table, where the R is an aryl group, with any desired substituents [0067] such as a cyano group [0165-0167, where para. 166 teaches an phenyl group which is substituted by (i), which can be a cyano group [0167]], Koenemann et al. provides the suggestion of a cyano group attached to the aryl groups.
	Kim et al. teaches the phenyl substituents which comprises cyano groups [Para. 102, see 3-1 to 3-9], where is the cyano group is taught as providing improved thermal stability electric characteristics, as well as improved lifespan and efficiency [0174].

	
	Since modified Koenemann et al. is concerned about providing a compound with higher stability [0020] and the phenyl groups can be substituted with a cyano group, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply a cyano group to the phenyls groups of Koenemann et al. as shown by Kim et al. in order to provide a compound with improved thermal stability, lifespan, and efficiency [0174].
	Regarding the arguments about colorant 1, 2, 3, and 5, the compounds are not a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726